FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                           August 24, 2016
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
MARCOS GALEAS RODAS,

      Petitioner,

v.                                                          No. 16-9504
                                                        (Petition for Review)
LORETTA E. LYNCH,
United States Attorney General,

      Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      Marcos Galeas Rodas, a native and citizen of Honduras, petitions for review of

a Board of Immigration Appeals (BIA) decision upholding the immigration judge’s

(IJ) denial of relief under the Convention Against Torture (CAT). Exercising

jurisdiction under 8 U.S.C. § 1252(a), we deny review.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   BACKGROUND

      Mr. Rodas has entered the United States illegally and been removed numerous

times. This case arises out of an October 2014 re-entry. Upon apprehension, he

expressed a fear of returning to Honduras, and after a reasonable fear interview, he

was referred to an IJ. He applied for withholding of removal and CAT relief.

      At his hearing before the IJ, Mr. Rodas testified that he returned to his village

after being removed from the United States in 2010. His wife helped him buy a truck

and a boat to engage in a fishing business, but corrupt police officers wanted him to

use his vehicles to assist in their drug trafficking. When he refused to participate,

they beat him and threatened him. After releasing him, they continued to harass and

to threaten him. Someone broke the motor on his boat in October 2013, which he

repaired a week later. A few weeks after that, officers approached him and told him

it was their last request. Mr. Rodas feared they would kill him.

      On cross-examination, Mr. Rodas testified that he returned to his village in

2011, and the seizure and beating occurred in February 2011. He stated that all of

2011 and all of 2012, police followed him and would take his money.

        After Mr. Rodas finished his testimony, the IJ tried to reconcile

inconsistencies in the record. She asked Mr. Rodas to clarify when the officers

seized and beat him, and he testified that it was in the second week of April 2011.

The IJ pointed out that Mr. Rodas had said in his reasonable fear interview that he

had been arrested in 2008. She also noted that the agency’s records showed him as

being ordered removed on December 7, 2011, and being actually removed on

                                           2
January 4, 2012. Mr. Rodas conceded that the seizure and beating could have

occurred in 2012 rather than 2011.

      Ultimately the IJ denied relief. She found that Mr. Rodas was not a credible

witness, listing several specific examples of inconsistencies between his hearing

testimony and other statements such as his application for relief and his reasonable

fear interview. Particularly, she noted inconsistent statements about when the

officers seized and beat him, the medical treatment he did (or did not) seek, the

number of officers who participated, the manner of the beating, what documents he

showed the officers, and whether officers later sent him a written death threat. The IJ

also noted that his testimony about his boat’s motor being broken in October 2013

and repaired within a week was not supported by a proffered receipt, which was

dated March 12, 2014. And she pointed out that Mr. Rodas was apprehended in the

United States on October 21, 2013, and held in custody until November 21, 2013,

further casting doubt on his testimony about the motor. In the alternative, the IJ held

that even if Mr. Rodas were a credible witness, he had not established his entitlement

to withholding of removal or relief under the CAT.

      The BIA held that the IJ’s credibility finding was not clear error and upheld

the determination based on “inconsistencies between the applicant’s testimony and

other documentary evidence regarding when he was physically assaulted in

Honduras; how many persons assaulted him; and whether he sought medical attention

for his injuries.” Admin. R. at 3. The BIA also noted that he “did not provide a

reasonable explanation for the inconsistencies.” Id. Like the IJ, however, the BIA

                                           3
also held that even if Mr. Rodas were a credible witness, he had not established

entitlement to relief.

       Mr. Rodas now petitions for review solely of the denial of CAT relief.

                                        ANALYSIS

       “Where, as here, a single BIA member issues a brief order affirming the IJ’s

decision, we review the order as the final agency determination and limit our review

to the grounds relied upon by the BIA.” Htun v. Lynch, 818 F.3d 1111, 1118

(10th Cir. 2016). “However, when seeking to understand the grounds provided by

the BIA, we are not precluded from consulting the IJ’s more complete explanation of

those same grounds.” Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006).

       For relief under the CAT, Mr. Rodas must “establish that it is more likely than

not that he . . . would be tortured if removed to” Honduras. 8 C.F.R. § 1208.16(c)(2).

       In assessing whether it is more likely than not that an applicant would be
       tortured in the proposed country of removal, all evidence relevant to the
       possibility of future torture shall be considered, including, but not limited
       to:
       (i) Evidence of past torture inflicted upon the applicant;
       (ii) Evidence that the applicant could relocate to a part of the country of
       removal where he or she is not likely to be tortured;
       (iii) Evidence of gross, flagrant or mass violations of human rights within
       the country of removal, where applicable; and
       (iv) Other relevant information regarding conditions in the country of
       removal.
Id. § 1208.16(c)(3).

       Mr. Rodas’s testimony about his experiences is central to his case. As

discussed, however, the IJ found that he was not a credible witness, and the BIA
                                              4
found no clear error in that adverse credibility determination. The agency’s

credibility assessment is a factual finding that “will ordinarily be given great

weight.” Htun, 818 F.3d at 1118-19 (internal quotation marks omitted). The

“credibility determination is reviewed for substantial evidence and should not be

reversed unless the record demonstrates that any reasonable adjudicator would be

compelled to conclude to the contrary.” Id. at 1119 (internal quotation marks

omitted). “[W]e do not weigh evidence or independently assess credibility; rather,

even if we disagree with the BIA’s conclusions, we will not reverse if they are

supported by substantial evidence and are substantially reasonable.” Id. (brackets

and internal quotation marks omitted).

       “A proper incredibility determination can be based on inherent inconsistencies

in the applicant’s testimony, lack of detail, or implausibility of the applicant’s story.”

Chaib v. Ashcroft, 397 F.3d 1273, 1278 (10th Cir. 2005); see also 8 U.S.C.

§§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C) (allowing an IJ to consider “the demeanor,

candor, or responsiveness of the applicant . . . , the inherent plausibility of the

applicant’s . . . account, the consistency between the applicant’s . . . written and oral

statements . . . , the internal consistency of each such statement, the consistency of

such statements with other evidence of record . . . , and any inaccuracies or

falsehoods in such statements”).1 Here, the BIA upheld the credibility determinations


       1
        Section 1158 applies to asylum proceedings, but 8 U.S.C. § 1231, concerning
withholding of removal in connection with the detention and removal of aliens
ordered removed, directs triers of fact to make credibility determinations “in the
                                                                            (continued)
                                             5
because of “inconsistencies between the applicant’s testimony and other documentary

evidence regarding when he was physically assaulted in Honduras; how many

persons assaulted him; and whether he sought medical attention for his injuries.”

Admin. R. at 3. These inconsistencies, which were more particularly explained by

the IJ, are supported by substantial evidence in the record. Under these

circumstances, we cannot conclude that any reasonable adjudicator would be

compelled to conclude that Mr. Rodas is credible. See Htun, 818 F.3d at 1120 (“With

three separate areas where the evidence supports a finding of inconsistency and

nondisclosure, a reasonable adjudicator would not be compelled to find [the

petitioner] credible. As such, we will not reverse the IJ’s and BIA’s credibility

determination.”).

      Mr. Rodas argues that a credibility assessment must be based on issues going

to the heart of his claim. The agency, however, may base a credibility determination

on an inconsistency “without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim.” 8 U.S.C. §§ 1158(b)(1)(B)(iii),

1229a(c)(4)(C). And years ago this court rejected a “heart of the matter” argument,

stating “the significance of an omission must be determined by the context, and rigid

rules cannot substitute for common sense. Experienced litigators do not limit their

challenges to adverse testimony to matters at the heart of the case.” Ismaiel v.

Mukasey, 516 F.3d 1198, 1205 (10th Cir. 2008).

manner described in clauses (ii) and (iii) of section 1158(b)(1)(B).” 8 U.S.C.
§ 1231(b)(3)(C). Section 1229a addresses removal proceedings.

                                           6
      “Once one discredits [petitioner’s] description [of the alleged torture], one

could rationally decide that she had failed to show that if she returned to [her

country] she would be killed or otherwise subjected to torture.” Niang v. Gonzales,

422 F.3d 1187, 1202 (10th Cir. 2005); see also Ismaiel, 516 F.3d at 1206 (“[T]he IJ

and BIA could reasonably refuse to believe [petitioner’s] claims of past torture and,

reviewing all the evidence, remain unpersuaded that [petitioner] had satisfied his

burden of proving that he would probably be tortured if returned to [his country].”).2

                                   CONCLUSION

      The petition for review is denied.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




      2
        Although Mr. Rodas also points to record evidence of police corruption and
human rights violations in Honduras, this evidence, standing alone, did not require
the agency to conclude that it is more likely than not that Mr. Rodas will be tortured
if removed to Honduras. Moreover, before the BIA, Mr. Rodas failed to take issue
with the IJ’s conclusion that he could relocate within Honduras.

                                           7